UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 98-50706
                            Summary Calendar
                        _______________________


                       VAN DAVIS (deceased); Et Al.,

                                                  Plaintiffs,

                       LAWRENCE J. WEBB,

                                                  Plaintiff-Appellant,

                                versus

             TOBACCO COMPANY OF PRODUCTS, Kool, Newport,
                       Pall Mall, and Marlboro,

                                                   Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. SA-96-CV-782
_________________________________________________________________

                            January 8, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

          Lawrence J. Webb, suing on behalf of his deceased

friend, Van Davis, appeals from the district court’s denial of

his motion to proceed in forma pauperis (IFP) on appeal from the

dismissal of his 42 U.S.C. § 1983 civil rights complaint as

frivolous.     This court must examine the basis of its own

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jurisdiction if necessary.   Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   In its order denying IFP on appeal, the

district court noted that the notice of appeal was filed more

than 30 days after the entry of judgment.    Webb’s notice of

appeal is therefore untimely, and his appeal is DISMISSED for

lack of jurisdiction.   See Fed. R. App. P. 4(a)(1); Mosley, 813
F.2d at 660.   Webb’s motion for IFP status on appeal is DENIED.



     MOTION DENIED; APPEAL DISMISSED.

          Davis filed a complaint in the district court

apparently attempting to charge the appellees with discrimination

based on sex, race, and/or age.    After filing her complaint in

the district court, the appellees filed a Motion to Dismiss and

for a More Definite Statement.    While denying the Motion to

Dismiss, the court granted the appellees’ Motion for a More

Definite Statement, requesting that Davis replead her complaint

to include “the specific acts and/or omissions of each and every

defendant named in Plaintiff’s complaint.”    She was warned that

failure to do so could result in dismissal of her case.

          Davis filed an amended complaint.    Shortly thereafter

and upon motion of the appellees, the court dismissed Davis’s

claims, stating that, although the court does not hold a pro se

plaintiff to the same standard expected of practicing attorneys,

Davis had failed to supply any specific allegations of wrongdoing

against any specific defendant.    Davis timely appealed.




                                  2
            This court reviews de novo a district court’s dismissal

of a plaintiff’s case on the pleadings pursuant to FED. R. CIV. P.

12(b)(6).   See Eason v. Holt, 73 F.3d 600, 601 (5th Cir. 1996).

“Dismissal is not proper unless it appears, based solely on the

pleadings, that the plaintiff can prove no set of facts in

support of [her] claim which would entitle [her] to relief.”     Id.

            Davis, appearing pro se in both the district court and

before this court, attempted to plead claims under Title VII for

sex and race discrimination and under the ADEA for age

discrimination.2   In order to establish a prima facie case of

discrimination under Title VII, a plaintiff must plead facts

sufficient to establish that (1) she is a member of a class

protected under Title VII; (2) she was qualified for the position

that she held; (3) she was discharged; and (4) after being

discharged, her employer replaced her with a person not a member

of a protected class.    See Meinecke v. H & R Block of Houston, 66
F.3d 77, 83 (5th Cir. 1995).   If an employer discharges the

plaintiff and does not replace her, the plaintiff must establish

as the fourth element of her prima facie claim that, after being

discharged, others who are not members of the protected class

remained in similar positions.    See id.   Similarly,

     [t]he first three elements of a prima facie case of age
     discrimination under the ADEA are identical to the
     first three elements of a Title VII prima facie case.
     The fourth element is similar, although we have worded

     2
          Because the requirements for establishing a claim under
either of these statutes is similar, we will analyze them together.
See Meinecke v. H & R Block of Houston, 66 F.3d 77, 83 (5th Cir.
1995).

                                  3
     it somewhat differently: The plaintiff must show that
     “[s]he was either I) replaced by someone outside the
     protected class, ii) replaced by someone younger, or
     iii) otherwise discharged because of [her] age.”

Id. (internal citations omitted; quoting Bodenheimer v. PPG

Indus., Inc., 5 F.3d 955, 957 (5th Cir. 1993)).

            We have reviewed the pleadings and agree with the

district court that Davis has failed to plead facts in support of

her claims which would entitle her to relief.    Although she

claims in her pleadings to be a black, female who was “illegally

terminated” for “improperly changed medical records,” Davis does

not claim that after being discharged, her employer replaced her

with a person who is not a member of a class protected by Title

VII or that others who are not members of a protected class

remained in similar positions.    Neither does she claim that she

was replaced by someone younger or otherwise discharged because

of her age.    Even after being instructed by the court to do so,

she has failed to include in her complaint any specific

allegations of wrongdoing against any specific defendant.

            Davis has not pleaded facts -- even when read liberally

-- which would entitle her to relief under Title VII or ADEA.

Accordingly, we AFFIRM the judgment of the district court.

AFFIRMED.




                                  4